Title: To Thomas Jefferson from La Rochefoucauld d’Enville, 3 June 1791
From: Enville (Anville, Danville), Louise Elisabeth de La Rochefoucauld, Duchesse d’
To: Jefferson, Thomas


Paris, 3 June 1791. TJ’s letter of 3 Apr. 1790 arrived a little late, but he reproaches himself with the long silence and will frankly explain the cause. Being charged by the National Assembly to take part in the framing of levies, he had hoped that certain parts would offer occasions to bind France more closely with America. “C’est un voeu qui est dans l[e coeur de tous] bons patriotes.” But the principles guiding the proceedings did not allow the opportunity to be seized as he had desired. Perhaps M. de Ternant will bring TJ a decree of yesterday expressing the desire of the Assembly to negotiate a commercial treaty beneficial to the interest of both powers and to unite them in commerce as they are in political principles. The letter from the President to the Pennsylvania legislature will develop these sentiments.—De Ternant will inform TJ that they have just convened their successors; he will leave it to him to put him au courant of their affairs. “Je me bornerai, faute de tems, à ne vous parler que des regrets de tous vos amis et surtout de notre famille, et à vous renouveller l’homage du sincere et tendre attachement avec [lequel j’ai l’honneur] d’être, Monseiur, Votre très humble et très [obeissant Serviteur.” … [P.S.] “Ma mere et ma femme me char[gent de leurs] complimens pour vous.”
